1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6    UNITED STATES OF AMERICA,                          Case No. 2:18-cr-00281-MMD-PAL

7                                        Plaintiff,                   ORDER
            v.
8
     CALEB DOANE,
9
                                      Defendant.
10

11

12          On May 8, 2017, Doane was sentenced to 6 months to run concurrently on two

13   counts—conspiracy to possess with intent to distribute anabolic steroids and conspiracy

14   to commit money laundering—followed by 3 years of supervised release in the Northern

15   District of New York. (ECF No. 1.) Doane commenced supervision on April 13, 2018. On

16   April 16, 2019, Doane moved for early termination of supervised release (ECF No. 5),

17   which the Court denied (ECF No. 8). Doane has again moved for early termination of

18   supervised release on the basis that he was informed he is eligible to ask for early release.

19   (ECF No. 9.) The government and probation both oppose early termination. (ECF No.

20   10.) The Court agrees that early termination of supervised release is not warranted.

21          18 U.S.C. § 3583(e)(1) provides that the Court may, after considering the relevant

22   § 3553(a) factors, terminate supervised release at any time after a defendant has

23   completed one year of supervised release. But the Court must be satisfied that early

24   termination is warranted by the defendant’s conduct, and in the interest of justice.

25          Doane has not identified any changed circumstances since the Court denied his

26   last motion. Moreover, Doane has not demonstrated the ability to lawfully self-manage

27   his affairs beyond the period of supervision. He has not returned to work since his surgery

28   in July 2019, and has not provided any proof that he is unable to return to work.
1          The Court finds that the interest of justice does not warrant early termination of

2    supervised release.

3          It is therefore ordered that Doane’s motion for early termination of supervised

4    release (ECF No. 9) is denied.

5          DATED THIS 24th day of February 2020.

6

7                                            MIRANDA M. DU
                                             CHIEF UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
